DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14-17, 20-22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2017/0358567) in view of Darshan (US 2015/0028842).
Regarding Claim 1, Peters discloses a protection device (Figures 1-2) configured to be coupled to a circuit (circuit to be protected/equipment device, not shown in Figures, Paragraph 15) and configured to receive a supply voltage between positive and negative terminals of the protection device (supply voltage received at positive terminal 106 and negative terminal 108, Figures 1-2, Paragraph 15, “supply voltage”), the protection device comprising:

a unidirectional avalanche diode (102, Figure 1, 202, Figure 2) coupled in series with the Shockley diode (102 in series with 104 and 202 in series with 204, Figures 1-2) and having a cathode directly connected to the positive terminal (102 directly connected to 106 in Figure 1, 202 directly coupled to 206 in Figure 2), the unidirectional avalanche diode having a breakdown voltage that is higher than or equal to the supply voltage (Paragraph 13, ”…..VZ is equal to or nominally higher than a supply voltage provided at least one of the first input terminal 106 and the second input terminal 108….”), wherein
positive and negative breakdown voltages of the bidirectional Shockley diode have a same magnitude (only one breakdown voltage for the bidirectional Shockley diode SIDACTOR 104 in Figures 1-2 of Peters which applies to both positive and negative breakdown voltages) that is higher than the supply voltage and higher than a magnitude of the breakdown voltage of the unidirectional avalanche diode (Figure 4 shows breakdown characteristics of 104 with breakdown region 400 relatively at a 
a positive breakdown voltage between the positive and negative terminals is higher than the supply voltage and wherein a negative breakdown voltage between the positive and negative terminals is higher in magnitude to an inverted supply voltage and lower in magnitude than the positive breakdown voltage (Paragraphs 12-13).  
Peters also discloses in Paragraphs 4-5, several sources of voltage transients including lightning strikes and automotive load dump and the protection device being used in a vehicle to protect vehicle electric components from load dump transients.  Peter does not specifically disclose the positive breakdown voltage between the positive and negative terminals is higher than twice the supply voltage (Peter does not disclose the magnitude of automotive supply voltage).
Darshan in Paragraph 3 discloses that an automotive supply voltage having a nominal voltage of about 14 V and load dump voltage transients being in excess of 100 V (Paragraph 3, “….powering in an automobile, additional issues include load dump protection ….The term load dump protection in an automotive environment is generally understood to mean protection of the load against extreme voltage transients in the event of disconnection of the battery while the alternator is sending out a charging current.  In such a case the voltage output by the alternator may rise from a nominal voltage of about 14 V to a voltage in excess of 100 V for up to 500 msec.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the positive breakdown voltage between the positive and negative terminals in Peters be higher than or equal to twice the supply 
Regarding Claim 4, combination of Peters and Darshan discloses the protection device of Claim 1, wherein the supply voltage is between 6V and 48V (Peters, Paragraph 5, the protection device used in a vehicle to protect vehicle electric components from load dump transients, the recited voltages being the voltages range the supply voltage/car battery 14 V disclosed by Darshan in the combination).
Regarding Claim 5, combination of Peters and Darshan discloses the protection device of Claim 1, wherein the circuit comprises circuits of a vehicle and wherein the supply voltage is a nominal voltage of a battery of the vehicle (Paragraph 5, the protection device used in a vehicle to protect vehicle electric components from load dump transients, “…source of voltage transients is known as an automotive load dump.  A load dump refers to what happens to a supply voltage in a vehicle when a load is removed”, Darshan, Paragraph 3, “the voltage output by the alternator may rise from a nominal voltage of about 14 V to a voltage in excess of 100 V”).
Regarding Claim 6, combination of Peters and Darshan discloses the protection device of Claim 1, wherein the circuit comprises digital or analog circuitry (Paragraph 5).
Regarding Claim 21, combination of Peters and Darshan discloses the protection device of Claim 1, wherein the supply voltage is 12 V Darshan disclosure of nominal voltage of about 14 V from the output of the alternator resulting from a 12 V car battery/supply voltage).  Combination of Peters and Darshan does not specifically disclose the bidirectional Shockley diode has a positive breakdown voltage of 14 V and a negative breakdown voltage of -14 V, and wherein the unidirectional avalanche diode 
Regarding Claim 22, combination of Peters and Darshan discloses the protection device of Claim 1, wherein an anode of the unidirectional avalanche diode is directly connected to the bidirectional Shockley diode (anode of 102/202 directly connected to 104/204 in Figures 1-2 of Peters).
Claims 14-17, 20, 26-27 basically recites a method for using the system of Claims 1, 4-6, 21-22, with the terminals being a (vehicle) battery terminals. Therefore, Claims 14-17, 20, 26-27 are rejected at least for the same reasons as for Claims 1, 4-6, 21-22.  
Claims 1, 4-6, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2008/0192394, IDS Document) in view of Buchanan (US 20170047733).
Regarding Claim 1, Harris discloses a protection device (Figures 1-5) configured to be coupled to a circuit (circuit connected to 8, Figures 1-5) and configured to receive a supply voltage between positive and negative terminals of the protection device (supply voltage received via 10, Figures 1-5), the protection device comprising:
a bidirectional Shockley diode directly connected to the negative terminal (for example, comprising 4 in Figure 5, Paragraph 53) and having a breakdown voltage (Paragraph 6, “breakover voltage VBO of diac 4”, Paragraphs 21, 50, 53, Claim 6); and 

Harris does not specifically disclose the connection of the cathode of the unidirectional avalanche diode to the positive terminal in Figure 5 embodiment, being direct and does not specifically the breakdown voltage of the bidirectional Shockley diode being higher than the supply voltage and higher than a magnitude of the 
Buchanan discloses a protection device for an electrical power system (Figures 1A, 4, Abstract) comprising bidirectional diode/s coupled to a circuit and configured to receive a supply voltage between a positive and a negative terminal, wherein the bidirectional diode having a breakdown voltage higher than or equal to the supply voltage (Abstract, “….bidirectional clamping apparatus configured to conduct current when a voltage across the bidirectional clamping apparatus is more positive than a positive voltage standoff….”), 
wherein a positive breakdown voltage between the positive and negative terminals is higher than or equal to twice the supply voltage and wherein a negative breakdown voltage between the positive and negative terminals is higher than or equal in magnitude to an inverted supply voltage and lower in magnitude than the positive breakdown voltage (Paragraph 41, “…n a nominal 24V system, the system may be required to withstand 52V without damage (to provide some margin on top of a 48V abnormally high continuous positive voltage, such as a double battery jump-start)”, Paragraph 37, “….Operator error also may cause positive voltage transients that have peak voltages greater than that of the double jump-start.  One example of such a voltage transient is a "load dump," ….  Current from the alternator that would otherwise flow to the battery is instead pushed into the power bus 110 and may drive the voltage across the power bus 110 to, for example, 100V in a nominally 12V system and 200V in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a direct connection of the cathode of the to the positive terminal when implementing Figure 5 of Harris in a particular situation only surges in one direction are likely to be encountered as discussed in Paragraph 53 of Harris (the second unidirectional avalanche diode/top one of Zener diode of 6 in Figure 5 is not present) and to select the supply voltage as car battery (provide the terminals in the system of Harris as battery terminals with a supply voltage of 12 V/24 V and the circuit be circuits of a vehicle) as taught by Buchanan such that the protection device protects the car’s circuits from surges across the battery terminals and to select the breakdown voltage of the bidirectional Shockley diode of Harris also greater than the supply voltage similarly to the breakdown voltage of the unidirectional avalanche diode of Harris and as taught by Buchanan to withstand abnormally high voltage transients that arise above twice the supply voltage (Buchanan, Paragraph 41, “…n a nominal 24V system, the system may be required to withstand 52V without damage (to provide some margin on top of a 48V abnormally high continuous positive voltage, such as a double battery jump-start)”) and to select the breakdown voltage of the bidirectional Shockley diode relatively higher than the breakdown voltage of the unidirectional avalanche diode to maintain the unidirectional diode non-conducting state until the bidirectional Shockley diode is conducting. 
Regarding Claim 4, combination of Harris and Buchanan discloses the protection device of Claim 1, wherein the supply voltage is between 6 V and 48 V (Buchanan, 
Regarding Claim 5, combination of Harris and Buchanan discloses the protection device of Claim 1 wherein the circuit comprises circuits of a vehicle and wherein the supply voltage is a nominal voltage of a battery of the vehicle (Buchanan, Paragraphs 37, “a voltage transient is a "load dump," ….  Current from the alternator that would otherwise flow to the battery is instead pushed into the power bus 110 and may drive the voltage across the power bus 110 to, for example, 100V in a nominally 12V system and 200V in a nominally 24V system”).
Regarding Claim 6, combination of Harris and Buchanan discloses the protection device of Claim 1, wherein the circuit comprises digital or analog circuitry (Harris, communication equipment 8 comprises analog or digital circuitry).
Regarding Claim 21, in the combination of Harris and Buchanan, Harris  discloses the protection device of Claim 1, wherein the Shockley diode has a positive breakdown voltage (positive break-over voltage, VBO, Paragraphs 50, 53) and a negative breakdown voltage (negative break-over voltage VBO, Paragraphs 50, 53), and wherein the avalanche diode has an avalanche voltage (breakdown voltage VB, Paragraphs 50, 53), wherein the breakdown voltage are set to be above the minimum operational voltage of the circuit and below the breakdown voltage of the circuit (Paragraph 50) and Buchanan discloses the supply voltage of 12 V. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the magnitude of the breakdown voltages of the Shockley diode and the avalanche diode being 14 V and 13 V respectively, to be above the supply voltage of 12 V system to provide surge protection for the sensitive electronic circuits coupled to the supply voltage.   
Regarding Claim 22, combination of Harris and Buchanan discloses the protection device of Claim 1, wherein an anode of the unidirectional avalanche diode is directly connected to the bidirectional Shockley diode (Harris, anode of the bottom Zener diode of 6 in Figure 5 is directly connected to 4 as modified in Claim 1).
Claims 14-17, 20, 26-27 basically recites a method for using the system of Claims 1, 4-6, 21-22, with the terminals being a (vehicle) battery terminals. Therefore, Claims 14-17, 20, 26-27 are rejected at least for the same reasons as for Claims 1, 4-6, 21-22.  
Claims 7-8, 13, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2008/0192394) in view of Buchanan (US 20170047733) and Pezzani (US 5,969,922).
Regarding Claim 7, Harris discloses a system (Figures 1-5) comprising:
positive and negative terminals configured to receive a supply voltage(terminals at 10 or 10A, 10Breceiving power supply voltage Vps, Figures 1-5, Paragraphs 6, 50);

a bidirectional avalanche diode having a breakdown voltage that is higher than the supply voltage (for example, comprising 6 in Figure 5, Paragraphs 21, 27, 50, 53, Claims 6, 8, Paragraph 6, “….Zener diode 6 has a breakdown voltage VB slightly higher than power supply voltage Vps on signal line 10…”, Paragraph 51,  “…..The voltage across the series combination of zener diode 14 and diac 16 will then be equivalent to the sum of the forward operating voltage of diac 16, usually a few volts, and the breakdown voltage of the zener diode, say 75V”); and 
a unidirectional Shockley diode having an anode coupled to the bidirectional avalanche diode (comprising right one of the Shockley diode of 4, Figures 5, Paragraphs 21, 27, 50, 53, Claims 6, 8) and a cathode directly connected to the negative battery terminal (cathode of right Shockley of 4 in Figure 5 is directly coupled to the negative terminal 10B), the unidirectional Shockley diode having a breakdown voltage (Paragraph 6, “breakover voltage VBO of diac 4”, Paragraphs 50-51); and 
a diode (comprising the left diode of 4 in Figure 5) having an anode directly connected to a cathode of the unidirectional Shockley diode, and a cathode directly connected to the anode of the unidirectional Shockley diode and directly connected to the bidirectional avalanche diode (diodes in 4 connected in antiparallel with cathode to anode and anode to cathode connection, Figure 5), wherein a positive breakdown voltage between the positive and negative terminals is higher than the supply voltage and wherein a negative breakdown voltage between the positive and negative battery 
Harris differs as the diode being another Shockley diode and does not specifically disclose the terminals being battery terminals and does not specifically the breakdown voltage of the unidirectional avalanche being higher than the supply voltage and the higher than the positive breakdown voltage of the bidirectional Shockley diode such that the positive breakdown voltage between the positive and negative terminals being higher than twice the supply voltage. 
 Pezzani discloses a Shockley diode (DS, Figure 8B) connected in antiparallel with a rectifier diode (20, Figure 8B).  
Buchanan discloses a protection device for an electrical power system (Figures 1A, 4, Abstract) comprising bidirectional diode/s coupled to a circuit and configured to receive a supply voltage between a positive and a negative terminal, wherein the bidirectional diode having a breakdown voltage higher than or equal to the supply voltage (Abstract, “….bidirectional clamping apparatus configured to conduct current when a voltage across the bidirectional clamping apparatus is more positive than a positive voltage standoff….”), 
wherein a positive breakdown voltage between the positive and negative terminals is higher than or equal to twice the supply voltage and wherein a negative breakdown voltage between the positive and negative terminals is higher than or equal in magnitude to an inverted supply voltage and lower in magnitude than the positive breakdown voltage (Paragraph 41, “…n a nominal 24V system, the system may be required to withstand 52V without damage (to provide some margin on top of a 48V 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diode as taught by Pezzani to function as a switchover/failure indicator for the Shockley diode, to provide the terminals in the system of Harris as battery terminals and to select the supply voltage as car battery (provide the terminals in the system of Harris as battery terminals with a supply voltage of 12 V/24 V and the circuit be circuits of a vehicle) as taught by Buchanan such that the protection device protects the car’s circuits from surges across the battery terminals and the breakdown voltage of the unidirectional avalanche being higher than the supply voltage similarly to the breakdown voltage of the bidirectional Shockley diode of Harris and as taught by Buchanan to withstand abnormally high voltage transients that arise above twice the supply voltage (Buchanan, Paragraph 41, “…n a nominal 24V system, the system may be required to withstand 52V without damage (to provide some margin on top of a 48V abnormally high continuous positive voltage, such as a double battery jump-start)”) and to select breakdown voltage of the unidirectional Shockley diode relatively higher than the breakdown voltage of the bidirectional avalanche diode to 
Regarding Claim 8, combination of Harris, Buchanan and Pezzani discloses the system of claim 7, further comprising a car battery coupled to the positive and negative battery terminals (Buchanan, Paragraphs 39, 41).
Regarding Claim 11, in the combination, Harris discloses the system of claim 7, wherein an anode of the unidirectional diode is directly connected to the bidirectional diode (anode of Zener diode 14 is connected directly to DIAC 16 in Figure 2).
Regarding Claim 13, in the combination, Harris discloses the system of claim 12, wherein the unidirectional Shockley diode has the breakdown voltage (Paragraph 6, “breakover voltage VBO of diac 4”), the avalanche diode has a positive avalanche voltage and a negative avalanche voltage, and the rectifier diode has a forward voltage drop (Paragraphs 6, 50) and Buchanan discloses the supply voltage being 12 V or 24V in vehicle. Combination of Harris, Buchanan and Pezzani does not specifically disclose the magnitudes of the breakdown voltages being 14V, +/- 13V, and 0.6V respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the breakdown voltages of the Shockley diode and the avalanche diode above the minimum operational voltage (above 12 V for a 12 V supply voltage) and below the breakdown voltage of the car’s electronic device to set the desired first and second threshold voltages. 

Regarding Claim 23, combination of Harris, Buchanan and Pezzani discloses the system of claim 7, wherein the negative breakdown voltage between the positive and 
Regarding Claim 24, in the combination, Harris discloses the system of claim 7, wherein the positive breakdown voltage between the positive and negative terminals is sum of positive breakdown voltage of the avalanche diode and the positive breakdown voltage of the Shockley diode (Paragraphs 6, 50).  
Combination of Harris, Buchanan and Pezzani does not specifically disclose the magnitude of the positive breakdown voltage being 27 V.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the magnitude of the positive breakdown voltage be of 27 V, the combination having the 12 V supply voltage system such that the breakdown voltage be higher than twice the supply voltage (24 V plus safety margin of 3 V resulting in 27 V) to withstand abnormally high voltage transients to protect the system from damage in the event of such as double jump start (Buchanan, Paragraph 41).. 
Regarding Claim 25, in the combination, Harris discloses the system of claim 7, wherein the circuit comprises digital or analog circuitry (communication equipment 8 comprises analog or digital circuitry). 
Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered.
Applicant’s arguments, on Pages 7-8 of the Remarks toward 103 rejection of Claims 1, 4-6, 21-22 using the combination of Peters and Darshan are mostly directed 
Regarding Applicant’s arguments, on Pages 7-8 of the Remarks that Darshan fails to teach "a positive breakdown voltage between the positive and negative terminals is higher than twice the supply voltage and a negative breakdown voltage between the positive and negative terminals is higher in magnitude than an inverted supply voltage and lower in magnitude than the positive breakdown voltage”, examiner respectfully notes that the primary reference Peters discloses the argued upon limitation of the breakdown voltages.  Peters discloses in Paragraph 13, “….the avalanche diode 102 has a breakdown voltage of VZ, and the SIDACtor 104 has a breakdown voltage of VSO.  In one implementation, VZ is equal to or nominally higher than a supply voltage provided at least one of the first input terminal 106 and the second input terminal 108” and Figures 4-5 show the breakdown characteristics of 102/202 and 104/204 including the breakdown voltages Vz and Vso.  Peters’ Figure 4 shows breakdown region 400 of Vso relatively at a higher voltage than the breakdown region 300 of Vz in Figure 3 and the total of Vz and Vso is at least twice higher than the recited “a supply voltage provided at least one of the first input terminal 106 and the second input terminal 108” of Paragraph 13.  

In response, examiner respectfully notes that primary reference Peters’ Figure 4 shows breakdown region 400 of Vso, the bidirectional Shockley diode relatively at a higher voltage than the breakdown region 300 of Vz, the breakdown voltage of the avalanche diode in Figure 3. 
Regarding Applicant’s arguments, on Pages 10-11 of the Remarks  toward the rejection of Claims 7-8, 11, 13, 23-25 are similarly to those toward Claim 1, therefore, please see the response to arguments above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storm (US RE 26,866) discloses a circuit comprising bidirectional diode (for example, 62 in Figure 7) and teaches that bidirectional diode may be selected from one of DIAC, Hunt diode/TRIAC, or bidirectional Shockley diode (Column 6, lines 26-39).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/02/2021